In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Westchester County (Coppola, J.), dated December 20, 1999, which denied her motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s motion papers failed to establish a prima facie case that the plaintiffs injuries were not serious within the meaning of Insurance Law § 5102 (d) (see, Mendola v Demetres, 212 AD2d 515). Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.